Mr. Presiding Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Appeal and ebbob, § 1193*—what is effect of stipulation on questions reviewable. Where, on a hearing before the court, the parties expressly stipulate the questions to be decided, on a writ of error to reverse the judgment other questions are not properly before the Appellate Court. 2. Coubts, § 69*—when plea to jurisdiction is waived. A plea to the jurisdiction is waived by defendant by filing his answer and contesting the ease on the merits. 3. Attorney and client—what services are subject of attorney's lien. On a petition by plaintiff’s attorney to enforce an attorney’s lien against defendants, the amount which may be claimed is not limited to the fee for services rendered in obtaining the judgment, but may also include services rendered during the ninety-day period in which the execution was stayed by the filing of a stay bond by defendants, which services looked to the payment of the judgment. 4. Attobney and client, § 127*—when judgment for attorney's fees is not excessive. On a petition by plaintiff’s attorney to enforce his attorney’s lien against defendants, a judgment for petitioner for $175, held not excessive in view of the services rendered.